               Case 2:20-cv-00914-BAT Document 8
                                               5 Filed 06/22/20
                                                       06/15/20 Page 1 of 2



1
2
3
4                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
5                                     AT SEATTLE
6
7         MUNA NOOR,
                                                     CASE NO.
8                                                    2:20−cv−00914−BAT
                                    Plaintiff (s),
9                         v.                         NOTICE OF ASSIGNMENT TO A
                                                     U.S. MAGISTRATE JUDGE AND
10                                                   DECLINATION OF CONSENT
          AMERICAN FAMILY MUTUAL
          INSURANCE COMPANY,                         FORM
11
12                               Defendant (s).

13          The matter is assigned to United States Magistrate Judge Brian A. Tsuchida for
14   all purposes, including trial, final entry of judgment, and direct review by the Ninth
15   Circuit Court of Appeals. See Second Amended General Order 02−19.
16          Consent to a Magistrate Judge is voluntary. A party may decline consent by
17   signing and emailing this form to andy_quach@wawd.uscourts.gov, or faxing
18   it to 206−370−8425, or mailing it to U.S. District Court, 700 Stewart Street, Suite
19   2300, Seattle, WA 98101. The form must be received by the court no later than
20   June 22, 2020. Please do not file the form. Each party will be deemed to have
21   knowingly and voluntarily consented to proceed before Magistrate Judge Tsuchida if
22   this form is not returned by June 22, 2020. The identity of the parties consenting or
23   declining consent will not be communicated to any judge.
24   //
25   //
26   //

     NOTICE OF ASSIGNMENT TO A U.S. MAGISTRATE JUDGE AND DECLINATION OF CONSENT FORM − 1
                Case2:20-cv-O0914-BAT
               Case                     Document58 Filed
                     2:20-cv-00914-BAT Document     Filed06/15/20
                                                          06/22/20 Page
                                                                    Page22atof22


 1              I decline   consent and request the case be assigned to a District Judge
 2
                                         l"{o# l                          6l   lq/: t"
 3   Attorney/Party'sSignature PartyRepresented                        Date Signed

 4

 5

 6

 7

 8

 9

10

1l

t2
13

t4
15

t6
t7
18

t9
20

2l
22

23

24

25

26


     NOTICE OF ASSIGNMENT TO A U.S. MAGISTRATE ruDGE AND DECLINATION OF CONSENT FORM   -   2
